                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           WESTERN DIVISION

Kenneth Parnell Williams,

               Petitioner,
                                                Case No. 3:19-cv-50267
         v.
                                                Honorable Iain D. Johnston
Christopher Rivers, as Warden of
Administrative United States
Penitentiary Thomson,

               Respondent.


                      MEMORANDUM OPINION AND ORDER

        Petitioner Kenneth Parnell Williams, an inmate at Administrative United

States Penitentiary Thomas, petitions the Court on a writ of habeas corpus under

28 U.S.C. § 2241. He contends that the Bureau of Prisons (BOP) incorrectly

calculated his presentencing credit for prior custody under 18 U.S.C. § 3585(b).

Warden Rivers responds that Williams has not exhausted his administrative

remedies and, therefore, his petition should be dismissed. For the reasons below,

the Court agrees with the Warden and dismisses Williams’ petition [1,5].

   I.      Analysis

        “Congress has committed the responsibility for the calculation of credit for

pretrial confinement to the BOP.” United States v. Walker, 917 F.3d 989, 990 (7th

Cir. 2019). On a § 2241 habeas petition, a federal district court may review the

BOP’s decision regarding an inmate’s request for presentencing credit. But that

review only becomes available once the inmate exhausts his available


                                           1
administrative remedies. 1 Id. at 994; see also Kane v. Zuercher, 344 F. App’x 267,

268–69 (7th Cir. 2009).

       A. BOP Procedures

       The BOP’s Administrative Remedy Program is set forth in 28 C.F.R. Part

542. After attempting informal resolution under 28 C.F.R § 542.13, an inmate then

files a form BP-9 to open the formal request. § 542.14(a). Absent an exception, that

form must be filed within twenty calendar days from the incident giving rise to the

request. Id. If the inmate is dissatisfied with the Warden’s response, the inmate

may appeal to the Regional Director within twenty calendar days of the decision by

completing and submitting a form BP-10. § 542.15(a). The inmate may then appeal

the Regional Director’s opinion by completing a form BP-11 and submitting it to the

General Counsel within thirty calendar days of the Regional Director’s decision. Id.

If the request is rejected based on a defect, and “the defect on which the rejection is

based is correctable, the notice shall inform the inmate of a reasonable time

extension within which to correct the defect and resubmit the Request or Appeal.” §

542.17(b).

       B. Williams Failed to Exhaust

       On October 4, 2017, while an inmate at U.S. Penitentiary Coleman, Williams

filed an administrative remedy request. He claimed that his federal pre-trial



1Unlike actions filed under 42 U.S.C. § 1983 based on inadequate prison conditions, the
exhaustion requirement at issue does not come from the Prison Litigation Reform Act. 42
U.S.C. § 1997e(a) (noting the applicability to prison condition suits). Rather, the source of
the exhaustion requirement under 28 U.S.C. § 2241 is common law. Richmond v. Scibana,
398 F.3d 602, 604 (7th Cir. 2004).
                                              2
confinement was not properly included in the sentencing computation. Dkt. 1, at 16.

In response, the Warden at USP Coleman conducted an investigation and

determined that Williams “remained in continuous state custody and the time you

are requesting was applied to your state sentence.” Id. at 17. He further explained

that the computation had been “reviewed and audited by the Designation and

Sentencing Computation Center (DSCC)” and was deemed accurate. 2 Id.

      Williams then appealed to the Southeast Regional Director. Id. at 15. That

appeal was then denied. The denial explained, “All four pages of your (BP-9) (BP-10)

(BP-11) form must be legible and worded the same. Photocopies of the form will not

be accepted.” Id. at 14. The rejection notice then instructed Williams to resubmit

the appeal, using the proper forms, within ten days of the rejection notice. Id. And

because the Regional Director gave Williams the option to correct the error and

resubmit the appeal, his only choice was to merely resubmit the appeal. Blevins v.

FCI Hazelton Warden, 819 F. App’x 853, 857 (11th Cir. 2020) (“But here the

Regional Director did give Blevins the opportunity to correct the defect and

resubmit the appeal. So contrary to the district court’s conclusion, Blevins could not

have appealed the Regional Director’s rejection of her appeal to the General

Counsel.”).

      But Williams did not resubmit that appeal. Dkt. 7, at 8, Ex. A, ¶ 6. Nor does

he argue that he did. Instead, Williams essentially contends that letters from the



2As part of that review and audit, the DSCC apparently contacted the federal sentencing
court to inquire whether the imposed sentence was to run concurrently with or consecutive
to Williams’ state sentence. Dkt. 1, at 19–20.
                                            3
DSCC constituted exhaustion. Dkt. 14, at 6. He explains that “the government has

completely ignored the denial by Grand Praire [sic].” Id. The Court assumes

Williams means Grand Prairie, Texas, the location of the DSCC. Dkt. 1, at 19–20.

The letters he references, however, do not exhaust his remedies. Unger v. Walton,

No. 12-cv-1180, 2013 U.S. Dist. LEXIS 168871, at *9–10 (S.D. Ill. Nov. 26, 2013)

(“However, fulfilling the requirements of Program Statement 5160 is not the same

as exhausting administrative remedies.”); see also Evans v. Larkin, No. 11-cv-4706,

2014 U.S. Dist. LEXIS 109313, at *17 (E.D.N.Y Aug. 7, 2014) (following Unger).

      DSCC played a part in the administrative remedy proceedings. The USP

Coleman Warden told Williams that his “computation has been reviewed and

audited by the Designation and Sentencing Computation Center (DSCC), as

accurate.” Id. at 17. But the letters Williams references cannot excuse his failure to

resubmit the appeal as instructed. And regardless, those letters were sent to

Williams well after he was supposed to resubmit his appeal. As explained above, the

Regional Director instructed him to resubmit the appeal within ten days. The

letters from DSCC, on the other hand, were sent on June 14 and July 11, 2018—

well after the November 27, 2017 deadline. Id. at 14, 19–20. Thus, Williams’

argument that those letters exhausted his administrative remedies misses the

mark. Because he failed to resubmit his appeal to the Southeast Region Director as

instructed, he failed to avail himself of his available administrative remedies. Thus,

the Court does not consider the merits of Williams’ 28 U.S.C. § 2241 petition.




                                          4
   II.      Conclusion

         For the reasons above, Williams § 2241 petition [1,5] is dismissed without

prejudice. Civil case terminated.



Date: June 23, 2021

                                                         ___________________________
                                                          Honorable Iain D. Johnston
                                                         United States District Judge
                                                           Northern District of Illinois
                                                                    Western Division




                                            5
